Matter of Abdallah v Vullo (2019 NY Slip Op 06706)





Matter of Abdallah v Vullo


2019 NY Slip Op 06706


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Acosta, P.J., Manzanet-Daniels, Mazzarelli, Webber, Moulton, JJ.


9912 157618/18

[*1]In re Tony Abdallah, et al., Petitioners-Appellants,
vMaria T. Vullo, in her capacity as Superintendent of Financial Services, et al., Respondents-Respondents.


Law Office of Stuart Salles, New York (Stuart Salles of counsel), for appellants.
Letitia James, Attorney General, New York (Matthew William Grieco of counsel), for The New York Department of Financial Services, respondent.
Litchfield Cavo, LLP, New York (Brian S. Gitnik of counsel), for Municipal Credit Union, respondent.

Appeal from judgment, Supreme Court, New York County (Melissa Crane, J.), entered October 25, 2018, denying the petition to annul a determination by respondent Superintendent of Financial Services, dated June 22, 2018, to the extent it removed petitioners from the board of directors of Municipal Credit Union, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously dismissed, without costs, as moot.
This appeal was rendered moot by the appointment of a conservator of respondent Municipal Credit Union, replacing the credit union's board of directors, among others, by operation of law (see  Banking Law § 634; see also  12 USC § 1787[b]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK